Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 13, 2020, September 18, 2020 and February 2, 2022 have been considered by the Examiner and made of record in the application file.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“communication section” in claims 1 and 12;
“control section” in claims 1, 3, 5, 7, 8, 12 and 15-17; 
“detection section” in claims 1 and 2;
“determination section” in claims 1, 4 and 6; and
“extraction section” in claims 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063228 A1) in view of Ong et al. (US 2013/0237216 A1).
Consider claim 1, Aldana shows and discloses a communication apparatus ([fig. 8B]) comprising: a communication section adapted to send and receive signals (access points in the wireless communication network can be configured to broadcast beacon transmissions and exchange fine timing messages periodically with one or more neighboring access points; transmitter 856, antennas 858, and the receiver 860 form a wireless communication module [paragraphs 24, 56]); a control section adapted to control transmission and reception of the signals (processor 851 [fig. 8B, paragraphs 24, 56]); a detection section adapted to detect external signals; and a determination section adapted to determine a position in an extended service set on a basis of detection results of the external signals (The fine timing measurement procedure 200 may allow the first access point 202 to obtain its range with second access point 204; An access point may perform this procedure with multiple other access points in order to obtain its location; Concurrent FTM sessions may occur with responding stations that are members of different Basic Service Sets (BSS) and possibly different Extended Service Sets (ESS), or possibly outside of a BSS [paragraphs 24, 33]).
However, Aldana fails to specifically disclose wherein the control section controls setting of communication parameters in its own basic service set on a basis of the determined position.
In the same field of endeavor, Ong et al. show and disclose wherein the control section controls setting of communication parameters in its own basic service set on a basis of the determined position (A basic service set (BSS) may be defined by a group of wireless communication devices comprising an access point (AP) 102, 104, 106 and one or more terminal stations (STA) 110 communicating with one of the access points 102, 104, 106 depending on with which BSS the STA associates to for frame transmission; an access node of an ESS may determine its transmission timing within the ESS; the access node may compute the relative positions of the access node itself and the neighbouring access nodes to the scanning device and determine the transmission order by sorting the relative positions into an ordered list according to a predefined rule, e.g. in an ascending or descending order [paragraphs 24, 39, 46, 48]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use position information relative to other access points in the ESS to determine transmission timing as taught by Ong et al. in the system of Aldana, in order to locate and communicate with devices within a basic service set.
Consider claim 2, Aldana, as modified by Ong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Aldana further discloses wherein the detection section detects, as the external signal, at least one of a signal from a positioning satellite, a signal from a base station of a public communication network, a radio or television broadcasting signal, a signal from a communication apparatus not belonging to the extended service set, or a signal from an apparatus that emits signals in the same frequency band as wireless LAN systems (wireless local area network (WLAN) devices; The access points 102, 104, 106 may be an advanced WLAN access points capable of determining their own positions (e.g., a self-locating access point); The access points in the wireless communication network can be configured to broadcast beacon transmissions and exchange fine timing messages periodically with one or more neighboring access points (i.e., a target access point) in the wireless communication network; The fine timing measurement procedure 200 may allow the first access point 202 to obtain its range with second access point 204 [paragraphs 22, 24, 26, 33]).
Consider claim 3, and as applied to claim 1 above, Aldana show and disclose the claimed invention except wherein the control section controls notification of position information of the communication apparatus itself within the extended service set and the communication parameters to other communication apparatuses.
In the same field of endeavor, Ong et al. show and disclose wherein the control section controls notification of position information of the communication apparatus itself within the extended service set and the communication parameters to other communication apparatuses (The access node may be configured to insert into the scanning response message an information element indicating the transmission turn; channel access coordination information element may contain the geo-location of the responding access node and, optionally, fields that may be used for coordinating the transmission order within the discovery zone; the channel access coordination information element may be included in another scanning message broadcasted or advertised over the radio interface in order to advertise the presence of the access node or the ESS [paragraph 68]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to broadcast position and transmission turn information within an ESS as taught by Ong et al. in the system of Aldana, in order to communicate within a WLAN.
Consider claim 6, Aldana, as modified by Ong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Aldana further discloses wherein the determination section further determines a direction of arrival of the external signal (The position calculation unit can intercept the FTM message and the corresponding ACK message, and can determine TDOA timing information based on the time difference of arrival between the FTM message and the corresponding ACK message [paragraphs 23, 24]).
Consider claim 9, Aldana, as modified by Ong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Aldana further discloses making a notification, to other communication apparatus, of at least one piece of information from among position information of the communication apparatus itself within the extended service set, or the transmission power, the transmission directivity, or the coding scheme or the modulation scheme in the basic service set (The access points in the wireless communication network can be configured to broadcast beacon transmissions and exchange fine timing messages periodically with one or more neighboring access points (i.e., a target access point) in the wireless communication network. The access point can include a neighbor report in the beacon transmission. The neighbor report may include a list of access points, and the corresponding position information (e.g., Latitude value, Longitude value, Altitude, Z axis information, Civic location information) for each access point [paragraph 24]).
Consider claim 10, Aldana, as modified by Ong et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Aldana further discloses functioning as an access point (WLAN access points [paragraph 26]).
Consider claim 11, Aldana shows and A communication method comprising: a detection step of detecting external signals; a determination step of determining a position in an extended service set on a basis of detection results of the external signals (access points in the wireless communication network can be configured to broadcast beacon transmissions and exchange fine timing messages periodically with one or more neighboring access points; The fine timing measurement procedure 200 may allow the first access point 202 to obtain its range with second access point 204; An access point may perform this procedure with multiple other access points in order to obtain its location; Concurrent FTM sessions may occur with responding stations that are members of different Basic Service Sets (BSS) and possibly different Extended Service Sets (ESS), or possibly outside of a BSS [fig. 8b, paragraphs 24, 33, 56]).
However, Aldana fails to specifically disclose a step of controlling setting of communication parameters in its own basic service set on a basis of the determined position.
In the same field of endeavor, Ong et al. show and disclose a step of controlling setting of communication parameters in its own basic service set on a basis of the determined position (A basic service set (BSS) may be defined by a group of wireless communication devices comprising an access point (AP) 102, 104, 106 and one or more terminal stations (STA) 110 communicating with one of the access points 102, 104, 106 depending on with which BSS the STA associates to for frame transmission; an access node of an ESS may determine its transmission timing within the ESS; the access node may compute the relative positions of the access node itself and the neighbouring access nodes to the scanning device and determine the transmission order by sorting the relative positions into an ordered list according to a predefined rule, e.g. in an ascending or descending order [paragraphs 24, 39, 46, 48]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to use position information relative to other access points in the ESS to determine transmission timing as taught by Ong et al. in the system of Aldana, in order to locate and communicate with devices within a basic service set.
Consider claim 12, Aldana shows and discloses a communication apparatus ([fig. 8A]) comprising: a communication section adapted to send and receive signals to and from an access point (the electronic device 800 may be a client station 120 embodied in a device such as a notebook computer, a tablet computer, a netbook, a mobile phone; electronic device 800 also includes a communication unit 808 [paragraphs 54, 55]); an extraction section adapted to extract, from the signal received from the access point, information regarding the access point (access points 102, 104, 106 can broadcast periodic beacon transmissions to the client station 120; beacon transmission may periodically also include AP-to-AP signaling parameters and a neighbor report; client station 120 can receive the beacon transmission and can store the access point position information, the TDOA timing information, and the RTT timing information associated with the neighboring access points [paragraph 30]); and a control section adapted to control transmission and reception of the signals by the communication section on a basis of the extracted information (the client station 120 is configured to evaluate the received beacon transmission and determine a value of the neighbor report count element; If the neighbor report count value is greater than zero, then the client station 120 continues to monitor the network and may receive another beacon transmission [paragraphs 49-51]).
However, Aldana fails to specifically disclose an extraction section adapted to extract, from the signal received from the access point, information regarding an extended service set in which the access point participates.
In the same field of endeavor, Ong et al. show and disclose an extraction section adapted to extract, from the signal received from the access point, information regarding an extended service set in which the access point participates (service sets are represented by the APs and/or STAs connected to each other, thereby establishing a service set which may be a BSS, IBSS, MBSS, or ESS. The STA 110 may establish a connection to any one of the APs 102, 104, 106; the authentication may comprise exchanging an encryption key used in the BSS; after the authentication, the AP and the STA may carry out association in which the STA is fully registered in the BSS, e.g. by providing the STA with an association identifier (AID) for frame transmissions;  the information may be included in channel access coordination information element to be transmitted as part of the management frames such as beacon frames, measurement pilot frames, and other scanning messages [paragraphs 26, 27, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit beacons with information that devices can use to communicate in a BSS/ESS as taught by Ong et al. in the system of Aldana, in order to locate and communicate with devices within a basic service set.
Consider claim 13, Aldana, as modified by Ong et al., show and disclose the claimed invention as applied to claim 12 above, and in addition, Aldana further discloses wherein the extraction section extracts, from the signal received from the access point, position information of the access point in the extended service set and information regarding communication parameters (neighbor report may include position information associated with each neighboring access point, and may also include RTT and/or TDOA timing information for the neighboring access points [paragraph 30]).
Consider claim 15, and as applied to claim 13 above, Aldana show and disclose the claimed invention except wherein the control section controls selection of a destination for association on a basis of the position information of the access point in the extended service set.
In the same field of endeavor, Ong et al. show and disclose wherein the control section controls selection of a destination for association on a basis of the position information of the access point in the extended service set (where the access node closest to the scanning device or having the capability that best meet with the service requirements gets the first transmission turn, the transmission order itself indicates to the scanning device those access nodes that are the most promising candidates for the association; the scanning device may prefer the access nodes from which it receives the scanning response first [paragraph 52]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to associate with the AP determined to be the closest to a device as taught by Ong et al. in the system of Aldana, in order to communicate within a WLAN.
Consider claim 18, Aldana shows and discloses a communication method comprising: a reception step of receiving signals from an access point (the electronic device 800 may be a client station 120 embodied in a device such as a notebook computer, a tablet computer, a netbook, a mobile phone; electronic device 800 also includes a communication unit 808 [paragraphs 54, 55]); an extraction step of extracting, from the signal received from the access point, information regarding the access point participates (access points 102, 104, 106 can broadcast periodic beacon transmissions to the client station 120; beacon transmission may periodically also include AP-to-AP signaling parameters and a neighbor report; client station 120 can receive the beacon transmission and can store the access point position information, the TDOA timing information, and the RTT timing information associated with the neighboring access points [paragraph 30]); and a control step of controlling transmission and reception of the signals on a basis of the extracted information (the client station 120 is configured to evaluate the received beacon transmission and determine a value of the neighbor report count element; If the neighbor report count value is greater than zero, then the client station 120 continues to monitor the network and may receive another beacon transmission [paragraphs 49-51]).
However, Aldana fails to specifically disclose an extraction step of extracting, from the signal received from the access point, information regarding an extended service set in which the access point participates.
In the same field of endeavor, Ong et al. show and disclose an extraction step of extracting, from the signal received from the access point, information regarding an extended service set in which the access point participates (service sets are represented by the APs and/or STAs connected to each other, thereby establishing a service set which may be a BSS, IBSS, MBSS, or ESS. The STA 110 may establish a connection to any one of the APs 102, 104, 106; the authentication may comprise exchanging an encryption key used in the BSS; after the authentication, the AP and the STA may carry out association in which the STA is fully registered in the BSS, e.g. by providing the STA with an association identifier (AID) for frame transmissions;  the information may be included in channel access coordination information element to be transmitted as part of the management frames such as beacon frames, measurement pilot frames, and other scanning messages [paragraphs 26, 27, 46]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit beacons with information that devices can use to communicate in a BSS/ESS as taught by Ong et al. in the system of Aldana, in order to locate and communicate with devices within a basic service set.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063228 A1) in view of Ong et al. (US 2013/0237216 A1), and in further view of Cho et al. (US 2013/0235863 A1).
Consider claim 4, and as applied to claim 1 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the determination section determines whether or not the communication apparatus is located at a central or peripheral part of the extended service set.
In the same field of endeavor, Cho et al. show and disclose wherein the determination section determines whether or not the communication apparatus is located at a central or peripheral part of the extended service set (at least one peripheral AP periodically transmits a peripheral signal to a server in the system of providing a positioning service, by scanning the at least one peripheral signal to select a channel having low interference, so that the at least one peripheral AP may be detected based on location information of the at least one peripheral AP storing its location information [paragraph 56]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have a peripheral AP know its position as such using signaling with a positioning service as taught by Cho et al. in the system of Aldana, as modified by Ong et al., in order to manage positioning using access points.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063228 A1) in view of Ong et al. (US 2013/0237216 A1), and in further view of Marinier et al. (US 2005/0152320 A1).
Consider claim 5, and as applied to claim 1 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the control section controls transmission power of the basic service set in accordance with the position of the communication apparatus itself within the extended service set.
In the same field of endeavor, Marinier et al. show and disclose wherein the control section controls transmission power of the basic service set in accordance with the position of the communication apparatus itself within the extended service set (If neighboring APs utilizing other frequency channels are deployed at locations sufficiently close to that of an overloaded AP, the performance of all WTRUs may be dramatically improved if some of the WTRUs associate to these neighboring APs in place of the overloaded AP. By controlling the transmission power level of an AP, and especially the transmission power level of the beacon and probe response packets, it is possible to control the extent of area around the AP from which WTRUs can associate to this AP. When a severe load imbalance exists among a plurality [paragraph 22]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust transmission power level of an AP based on proximity to other APs as taught by Marinier et al. in the system of Aldana, as modified by Ong et al., in order to perform load balancing in a BSS.

Claims 7, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aldana (US 2015/0063228 A1) in view of Ong et al. (US 2013/0237216 A1), and in further view of Oteri et al. (US 2018/0270038 A1).
Consider claim 7, and as applied to claim 1 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the control section controls transmission directivity of the basic service set in accordance with the position of the communication apparatus within the extended service set.
In the same field of endeavor, Oteri et al. show and disclose wherein the control section controls transmission directivity of the basic service set in accordance with the position of the communication apparatus within the extended service set (interference avoidance with sectored transmission, in a dense network, a BSS may indicate its color and the sector to which a DL transmission may be directed and the duration of the transmission. Neighboring BSSs may use this information to improve the performance of the network [paragraphs 125, 146]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have an AP in a BSS transmit in a sectorized direction as taught by Oteri et al. in the system of Aldana, as modified by Ong et al., in order to avoid interference within a WLAN.
Consider claim 8, and as applied to claim 1 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the control section determines a coding scheme or a modulation scheme used for the basic service set in accordance with the position of the communication apparatus within the extended service set.
In the same field of endeavor, Lee et al. show and disclose wherein the control section determines a coding scheme or a modulation scheme used for the basic service set in accordance with the position of the communication apparatus within the extended service set (A STA at the edge of a coverage area may check BSS color information in the preamble of the received signal of interest; STA may use the modulation and coding scheme (MCS) information obtained from the interference packet preamble to implement the encoding and/or modulation [paragraph 94, 109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made use provide an MCS to be used for encoding and modulation as taught by Oteri et al. in the system of Aldana, as modified by Ong et al., in order to avoid interference within a WLAN.
Consider claim 14, and as applied to claim 12 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the extraction section extracts, from the signal received from the access point, information regarding at least one of the transmission power, the transmission directivity, or the coding scheme or the modulation scheme within the basic service set of the access point.
In the same field of endeavor, Oteri et al. show and disclose wherein the extraction section extracts, from the signal received from the access point, information regarding at least one of the transmission power, the transmission directivity, or the coding scheme or the modulation scheme within the basic service set of the access point (A STA at the edge of a coverage area may check BSS color information in the preamble of the received signal of interest; STA may use the modulation and coding scheme (MCS) information obtained from the interference packet preamble to implement the encoding and/or modulation [paragraph 94, 109]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made use the MCS provided in a received signal for encoding and modulation as taught by Oteri et al. in the system of Aldana, as modified by Ong et al., in order to avoid interference within a WLAN.
Consider claim 16, and as applied to claim 13 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the control section controls the transmission power on a basis of the position information of the access point in the extended service set.
In the same field of endeavor, Oteri et al. show and disclose wherein the control section controls the transmission power on a basis of the position information of the access point in the extended service set (Based on the information that the transmission may be occurring in BSS1 in a direction, STA2 may modify its transmission scheme. In an example, STA2 may stop transmission, for example, if the transmission in BSS1 may be taking place in a direction. In an example, STA2 may transmit to AP2 using a lower transmit power or an orthogonal/semi-orthogonal sector direction, for example, if the transmission in BSS1 may be taking place in a direction [abstract, paragraph 148]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made adjust transmit power based on the AP’s BSS and an overlapping BSS as taught by Oteri et al. in the system of Aldana, as modified by Ong et al., in order to avoid interference within a WLAN. 
Consider claim 17, and as applied to claim 13 above, Aldana, as modified by Ong et al., fails to specifically disclose wherein the control section controls the coding scheme or the modulation scheme on a basis of the position information of the access point in the extended service set.
In the same field of endeavor, Oteri et al. show and disclose wherein the control section controls the coding scheme or the modulation scheme on a basis of the position information of the access point in the extended service set (Based on the information that the transmission may be occurring in BSS1 in a direction, STA2 may modify its transmission scheme. In an example, STA2 may stop transmission, for example, if the transmission in BSS1 may be taking place in a direction. In an example, STA2 may transmit to AP2 using a lower transmit power or an orthogonal/semi-orthogonal sector direction, for example, if the transmission in BSS1 may be taking place in a direction [abstract, paragraph 148]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made adjust sector direction as taught by Oteri et al. in the system of Aldana, as modified by Ong et al., in order to avoid interference within a WLAN.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patil et al. (US 2017/0359300 A1) show and disclose first AP may gather information regarding BSS color used by at least one other device (e.g., AP). This may include gathering information from APs, STAs, other devices, or some combination to facilitate detecting a BSS color collision, adjusting or setting a new BSS color when a BSS color collision is detected, other operations, or some combination. This information gathering may include requesting, signaling, or transmitting various information in various forms. A first AP and a second AP may have a same ESSID, but may have different BSS colors associated with the individual BSS of the first AP and the second AP, reading on the claimed “communication apparatus; extended service set; basic service set,” (see paragraphs 95, 139, 229).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641